Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Appellants appeal the district court’s orders dismissing their complaints. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hardaway v. Equity Residential Mgmt., LLC, No. 8:13-cv-00149-DKC, 2015 WL 858086, 2016 WL 3957648 (D. Md. Feb. 26, 2015 & July 22, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED